UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-00043 DWS Investment Trust (Exact name of registrant as specified in charter) 345 Park Avenue New York, NY 10154 (Address of principal executive offices)(Zip code) Paul Schubert 60 Wall Street New York, NY 10005 (Name and address of agent for service) Registrant's telephone number, including area code:(212) 250-3220 Date of fiscal year end:9/30 Date of reporting period:12/31/2012 ITEM 1. SCHEDULE OF INVESTMENTS Investment Portfolio as ofDecember 31, 2012(Unaudited) DWS Mid Cap Growth Fund Shares Value ($) Common Stocks 98.5% Consumer Discretionary 22.3% Auto Components 1.4% BorgWarner, Inc.* (a) Tenneco, Inc.* (a) Hotels, Restaurants & Leisure 2.4% Darden Restaurants, Inc. (a) Panera Bread Co. "A"* (a) Household Durables 3.0% Jarden Corp. Newell Rubbermaid, Inc. Toll Brothers, Inc.* Internet & Catalog Retail 0.7% Priceline.com, Inc.* (a) Leisure Equipment & Products 1.2% Polaris Industries, Inc. (a) Media 1.0% Cinemark Holdings, Inc. (a) Multiline Retail 1.1% Family Dollar Stores, Inc. (a) Specialty Retail 8.5% Advance Auto Parts, Inc. Ascena Retail Group, Inc.* Children's Place Retail Stores, Inc.* DSW, Inc. "A" (a) Guess?, Inc. (a) PetSmart, Inc. (a) Ross Stores, Inc. Ulta Salon, Cosmetics & Fragrance, Inc. Urban Outfitters, Inc.* (a) Textiles, Apparel & Luxury Goods 3.0% Carter's, Inc.* Deckers Outdoor Corp.* (a) Hanesbrands, Inc.* (a) Consumer Staples 4.3% Food Products 3.0% Green Mountain Coffee Roasters, Inc.* (a) McCormick & Co., Inc. (a) Mead Johnson Nutrition Co. Household Products 1.3% Church & Dwight Co., Inc. (a) Energy 8.9% Energy Equipment & Services 5.7% Cameron International Corp.* Core Laboratories NV (a) Dresser-Rand Group, Inc.* Ensco PLC "A" (a) FMC Technologies, Inc.* Oil States International, Inc.* Oil, Gas & Consumable Fuels 3.2% Alpha Natural Resources, Inc.* (a) Pioneer Natural Resources Co. (a) Range Resources Corp. (a) Ultra Petroleum Corp.* (a) Financials 8.8% Capital Markets 2.8% Affiliated Managers Group, Inc.* (a) Invesco Ltd. (a) Lazard Ltd. "A" (a) Commercial Banks 1.1% Signature Bank* (a) Diversified Financial Services 1.3% Portfolio Recovery Associates, Inc.* (a) Insurance 1.2% W.R. Berkley Corp. (a) Real Estate Investment Trusts 0.6% Digital Realty Trust, Inc. (REIT) (a) Real Estate Management & Development 1.2% CBRE Group, Inc. "A"* Realogy Holdings Corp.* (a) Thrifts & Mortgage Finance 0.6% Ocwen Financial Corp.* Health Care 13.8% Biotechnology 3.8% Alexion Pharmaceuticals, Inc.* Alkermes PLC* (a) ARIAD Pharmaceuticals, Inc.* (a) Incyte Corp., Ltd.* (a) Regeneron Pharmaceuticals, Inc.* (a) Health Care Equipment & Supplies 1.2% Thoratec Corp.* Health Care Providers & Services 5.9% AmerisourceBergen Corp. (a) Catamaran Corp.* (a) Centene Corp.* DaVita HealthCare Partners, Inc.* Humana, Inc. Life Sciences Tools & Services 1.5% Agilent Technologies, Inc. Pharmaceuticals 1.4% Pacira Pharmaceuticals, Inc.* (a) Industrials 16.7% Aerospace & Defense 1.4% BE Aerospace, Inc.* Commercial Services & Supplies 0.9% Stericycle, Inc.* Electrical Equipment 3.4% General Cable Corp.* (a) Rockwell Automation, Inc. The Babcock & Wilcox Co. Machinery 4.6% Joy Global, Inc. (a) Manitowoc Co., Inc. (a) Valmont Industries, Inc. WABCO Holdings, Inc.* (a) Professional Services 3.2% IHS, Inc. "A"* (a) Robert Half International, Inc. (a) Verisk Analytics, Inc. "A"* (a) Road & Rail 1.6% Kansas City Southern (a) Trading Companies & Distributors 1.6% United Rentals, Inc.* (a) Information Technology 14.9% Communications Equipment 1.4% F5 Networks, Inc.* (a) Harris Corp. (a) Computers & Peripherals 2.0% Western Digital Corp. Internet Software & Services 1.3% Equinix, Inc.* (a) IT Services 1.8% Syntel, Inc. (a) VeriFone Systems, Inc.* (a) Semiconductors & Semiconductor Equipment 2.3% Analog Devices, Inc. ARM Holdings PLC (ADR) (a) Avago Technologies Ltd. Software 6.1% Citrix Systems, Inc.* Concur Technologies, Inc.* (a) Informatica Corp.* (a) Intuit, Inc. (a) MICROS Systems, Inc.* (a) Red Hat, Inc.* TIBCO Software, Inc.* Materials 7.8% Chemicals 4.7% Albemarle Corp. CF Industries Holdings, Inc. (a) Rockwood Holdings, Inc. (a) Westlake Chemical Corp. (a) Containers & Packaging 1.1% Crown Holdings, Inc.* Metals & Mining 1.0% Allegheny Technologies, Inc. (a) Walter Energy, Inc. (a) Paper & Forest Products 1.0% Schweitzer-Mauduit International, Inc. (a) Telecommunication Services 1.0% Wireless Telecommunication Services SBA Communications Corp. "A"* (a) Total Common Stocks (Cost $263,887,084) Exchange-Traded Fund 0.5% SPDR S&P Biotech(Cost $1,577,619) Securities Lending Collateral 45.1% Daily Assets Fund Institutional, 0.20% (b) (c) (Cost $144,389,820) Cash Equivalents 1.5% Central Cash Management Fund, 0.15% (b) (Cost $4,724,237) % of Net Assets Value ($) Total Investment Portfolio (Cost $414,578,760) † Other Assets and Liabilities, Net Net Assets For information on the Fund's policies regarding the valuation of investments and other significant accounting policies, please refer to the Fund's most recent semi-annual or annual financial statements. * Non-income producing security. † The cost for federal income tax purposes was $415,167,404.At December 31, 2012, net unrealized appreciation for all securities based on tax cost was $50,544,513.This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $62,685,862 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $12,141,349. (a) All or a portion of these securities were on loan.The value of all securities loaned at December 31, 2012 amounted to $144,179,260, which is 45.1% of net assets. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc.The rate shown is the annualized seven-day yield at period end. (c) Represents collateral held in connection with securities lending.Income earned by the Fund is net of borrower rebates. ADR: American Depositary Receipt REIT: Real Estate Investment Trust S&P: Standard & Poor's SPDR: Standard & Poor's Depositary Receipt Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of December 31, 2012 in valuing the Fund's investments. Assets Level 1 Level 2 Level 3 Total Common Stocks(d) $ $
